Citation Nr: 1024496	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-06 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical transportation expenses incurred on May 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946 and from May 1946 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center (MC) in Seattle, Washington.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA is not shown to have previously authorized non-VA 
medical treatment and transportation on May 4, 2007.

2.  The Veteran's medical condition on May 4, 2007, was non-
emergent in nature and VA did not pay for the medical 
treatment received on May 4, 2007, by the Veteran at the non-
VA hospital.

CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical transportation on May 4, 2007, have not 
been met.  38 U.S.C.A. §§ 1725, 1728, (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000, 17.1002, 17.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009), does not apply in the instant case.  Because the 
claim in this case is governed by the provisions of Chapter 
17 of Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the Board 
has reviewed the case for purpose of ascertaining whether the 
appellant has had a fair opportunity to present arguments and 
evidence in support of his claim for reimbursement of medical 
expenses, and the Board concludes that the requirements for 
the fair development of the appeal have been met in this 
case.

The Veteran seeks payment or reimbursement for private 
ambulance expenses incurred as a result transportation to a 
non-VA hospital on May 4, 2007.  There is no evidence, and 
the Veteran does not allege, that the services he received in 
May 2007 were pre-authorized.  Generally, in order to be 
entitled to payment or reimbursement of private medical 
expenses not previously authorized, a claimant must satisfy 
the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. 
§ 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
Veterans for medical services (including travel expenses) 
incurred in non-VA facilities where (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care of services were rendered to a Veteran for an 
adjudicated service-connected disability, for a nonservice-
connected disability associated with and held to be 
aggravating a service-connected disability, or for any 
disability of a Veteran who has a total disability permanent 
in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before any payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for ambulance 
services for nonservice-connected conditions under 38 
U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. 
§§ 17.1000-1008), certain conditions must be met, including 
in pertinent part, that the payment or reimbursement is 
authorized under 38 U.S.C.A. § 1725 for the emergency 
treatment received by the Veteran at the non-VA medical 
facility.  See 38 C.F.R. § 17.1003.

The Veteran has service connection and a 100 percent rating 
in effect for arteriosclerotic heart disease with 
hypertensive vascular disease and congestive heart failure.  
Therefore, he is potentially eligible for 
payment/reimbursement of private ambulance expenses under 38 
U.S.C.A. § 1728 for the transportation he received on May 4, 
2007.  In order, however, for him to receive such 
payment/reimbursement, the evidence must show that the care 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

In a July 2007 letter, the Veteran asserted that he required 
emergency medical treatment on May 4, 2007.  He pointed out 
that he was over 84 years old at that time and in delicate 
condition.  He reported that he was insulin dependent, 
anemic, that he had heart disease, and that the had had two 
heart attacks.  He stated that he had awakened in a weakened 
and dazed condition.  He said that he was sweaty, unable to 
stand and unable to walk unassisted.  He reported that his 
speech was halting and the he was in fear for his life.  He 
asserted that he sought emergency treatment as he had been 
instructed by his primary care physician.

In this case the Veteran only seeks payment or reimbursement 
for transportation by private ambulance on May 4, 2007.  The 
notes from the ambulance service state that the Veteran 
complained of weakness and nausea secondary to anemia and his 
reduced dose of anemia medication for the past week.  He 
reported that he could not get up on his own and that he was 
having trouble with normal daily tasks.  The ambulance 
personnel noted that the Veteran was seated at the edge of 
the bed, that he was alert, and breathing normally.  His skin 
was warm, pale and dry.  The assessment was weakness and 
nausea secondary to anemia medication management.  The notes 
show that the Veteran was taken to a hospital specifically 
requested by the Veteran.  

In this case, the record does not indicate that the Veteran 
received private transportation due to a medical emergency.  
The record does not show that delay in treatment of the 
Veteran would have been hazardous to life or health.  
Although episodes of severe pain can qualify, the evidence 
does not show that the Veteran was in severe pain.  The 
ambulance documents specifically state that the Veteran was 
alert and that he was breathing normally.  The assessment was 
weakness and nausea secondary to anemia medication 
management.  There is no indication from the ambulance notes 
that the Veteran needed emergency medical treatment.  
Furthermore the ambulance personnel noted on their report 
that the Veteran was taken to a specific hospital requested 
by the Veteran, rather than to the closest hospital.  This 
tends to indicate that there was not a medical emergency for 
which delay in treatment would be hazardous to the life or 
health of the Veteran.

As a medical emergency was not shown, the Veteran is not 
eligible for payment or reimbursement under 38 U.S.C.A. 
§ 1728.  The Board will consider whether payment is warranted 
under 38 U.S.C.A. § 1725.  Specifically, the Veterans 
Millennium Health Care and Benefits Act, which became 
effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-VA facility to those veterans who are 
active VA health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2009).

As noted above, 38 C.F.R. § 17.1003 specifically states that 
payment or reimbursement for ambulance services will not be 
authorized unless payment or reimbursement is authorized 
under 38 U.S.C.A. § 1725 for the emergency treatment 
received.  In this case the Veteran has not applied for 
payment or reimbursement of the medical treatment he received 
on May 4, 2007, when he arrived at the non-VA hospital.  
Since payment/reimbursement has not been authorized under 38 
U.S.C.A. § 1725 for the medical treatment received, the 
payment for the ambulance services may not be authorized.  
38 C.F.R. § 17.1003.

As shown above, the Veteran has not met the requirements for 
payment or reimbursement of the ambulance services he 
received on May 4, 2007, under any applicable VA law or 
regulation.  The preponderance of the evidence is against 
this claim and it is denied.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical transportation expenses incurred on May 4, 2007, is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


